 



EXHIBIT 10.5
 
AMENDED AND RESTATED
OMNIBUS AGREEMENT
among
TARGA RESOURCES, INC.
TARGA RESOURCES GP LLC
and
TARGA RESOURCES PARTNERS LP
 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
OMNIBUS AGREEMENT
     THIS AMENDED AND RESTATED OMNIBUS AGREEMENT (“Agreement”) is entered into
on, and effective as of, October 24, 2007, and is by and among Targa Resources,
Inc., a Delaware corporation (“Targa”), Targa Resources LLC, Targa Resources GP
LLC, a Delaware limited liability company (the “General Partner”) and Targa
Resources Partners LP, a Delaware limited partnership (the “Partnership”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”
R E C I T A L S:
     1.      The Parties entered into that certain Omnibus Agreement, dated and
effective as of the Closing Date (as defined herein) (the “Current Agreement”),
to (i) evidence their agreement with respect to the amount to be paid by the
Partnership for certain general and administrative services to be performed by
Targa and its Affiliates as well as direct expenses, including operating
expenses, incurred by Targa and its Affiliates for and on behalf of the
Partnership Group (as defined herein) and (ii) evidence their agreement with
respect to certain indemnification obligations of the Parties.
     2.      The Parties desire to amend and restate the Current Agreement to,
among other things, reflect the purchase of the SAOU/LOU Business (as defined
herein) by the Partnership from certain Affiliates of Targa.
     In consideration of the agreements contained herein, and for other good and
valuable consideration, the Parties hereby amend and restate the Current
Agreement as follows:
ARTICLE I
Definitions
          1.1      Definitions.
                    As used in this Agreement, the following terms shall have
the respective meanings set forth below:
          “Affiliate” is defined in the Partnership Agreement.
          “Closing Date” means the date of the closing of the Partnership’s
initial public offering of Common Units.
          “Common Units” is defined in the Partnership Agreement.
          “Conflicts Committee” is defined in the Partnership Agreement.
          “Covered Environmental Losses” means all environmental losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs and expenses (including, without limitation, costs and
expenses of any

 



--------------------------------------------------------------------------------



 



Environmental Activity, court costs and reasonable attorney’s and experts’ fees)
of any and every kind or character, by reason of or arising out of:
          (i)      any violation or correction of violation of Environmental
Laws, including without limitation performance of any Environmental Activity; or
          (ii)      any event, omission or condition associated with ownership
or operation of the North Texas Assets relating to Environmental Activities
(including, without limitation, the exposure to or presence of Hazardous
Substances on, under, about or migrating to or from the North Texas Assets or
the exposure to or release of Hazardous Substances arising out of operation of
the North Texas Assets) including, without limitation, (A) the cost and expense
of any Environmental Activities, (B) the cost or expense of the preparation and
implementation of any closure, remedial or corrective action or other plans
required or necessary under Environmental Laws and (C) the cost and expense for
any environmental or toxic tort pre-trial, trial or appellate legal or
litigation support work; provided, in the case of clauses (A) and (B), such cost
and expense shall not include the costs associated with project management and
soil and ground water monitoring.
          “CPI Index” is defined in Section 2.1(c) of this Agreement.
          “Environmental Activities” shall mean any investigation, study,
assessment, evaluation, sampling, testing, monitoring, containment, removal,
disposal, closure, corrective action, remediation (regardless of whether active
or passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including, but not limited to, institutional or
engineering controls or participation in a governmental voluntary cleanup
program to conduct voluntary investigatory and remedial actions for the
clean-up, removal or remediation of Hazardous Substances that exceed actionable
levels established pursuant to Environmental Laws, or participation in a
supplemental environmental project in partial or whole mitigation of a fine or
penalty.
          “Environmental Laws” means all federal, state, and local laws,
statutes, rules, regulations, orders, judgments, ordinances, codes, injunctions,
decrees, Environmental Permits and other legally enforceable requirements and
rules of common law relating to (a) pollution or protection of the environment
or natural resources including, without limitation, the federal Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendments
and Reauthorization Act, the Resource Conservation and Recovery Act, the Clean
Air Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Oil Pollution Act of 1990, the Hazardous Materials
Transportation Act, the Marine Mammal Protection Act, the Endangered Species
Act, the National Environmental Policy Act and other environmental conservation
and protection laws, each as amended through the Closing Date, (b) any release
or threatened release of, or any exposure of any Person or property to, any
Hazardous Substances and (c) the generation, manufacture, processing,
distribution, use, treatment, storage, transport or handling of any Hazardous
Substances.

-2



--------------------------------------------------------------------------------



 



          “Environmental Permit” means any permit, approval, identification
number, license, registration, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law.
          “G&A Expenses Limit” is defined in Section 2.1(c) of this Agreement.
          “General Partner” is defined in the introduction to this Agreement.
          “Hazardous Substance” means (a) any substance that is designated,
defined or classified as a hazardous waste, solid waste, hazardous material,
pollutant, contaminant or toxic or hazardous substance, or terms of similar
meaning, or that is otherwise regulated under any Environmental Law, including,
without limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, (b) oil as
defined in the Oil Pollution Act of 1990, as amended, including oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other
refined petroleum hydrocarbons and petroleum products and (c) radioactive
materials, asbestos containing materials or polychlorinated biphenyls.
          “Indemnified Party” means each Partnership Group Member and Targa in
their capacities as parties entitled to indemnification in accordance with
Article III.
          “Indemnifying Party” means each of Targa and the Partnership Group, as
the case may be, in their capacity as the parties from whom indemnification may
be required in accordance with Article III.
          “Limited Partner” is defined in the Partnership Agreement.
          “Losses” means all losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, court costs and reasonable attorney’s and
experts’ fees) of any and every kind or character.
          “North Texas Assets” means the gathering and processing assets to be
contributed to the Partnership in connection with its initial public offering
and as more completely described in the Registration Statement and includes the
pipelines, processing plants or related equipment or assets, or portions
thereof, conveyed, contributed or otherwise transferred or intended to be
conveyed, contributed or otherwise transferred to any member of the Partnership
Group, or owned by or necessary for the operation of the business, properties or
assets of any member of the Partnership Group, prior to or as of the Closing
Date.
          “Partnership” is defined in the introduction to this Agreement.
          “Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of Targa Resources Partners LP, dated as of the Closing
Date, as such agreement is in effect on the Closing Date, to which reference is
hereby made for all purposes of this Agreement. No amendment or modification to
the Partnership Agreement subsequent to the Closing Date shall be given effect
for the purposes of this

-3



--------------------------------------------------------------------------------



 



Agreement unless such amendment receives the approval required pursuant to
Section 4.5 hereof.
          “Partnership Entities” means the General Partner and each member of
the Partnership Group.
          “Partnership Group” means the Partnership and its Subsidiaries treated
as a single consolidated entity.
          “Partnership Group Member” means any member of the Partnership Group.
          “Partnership Indemnitee” shall mean any Person who is an Indemnitee
(as defined in the Partnership Agreement); provided, that the term “Partnership
Indemnitee” shall exclude Targa and any Affiliate of Targa which is not a member
of the Partnership Group.
          “Party” and “Parties” are defined in the introduction to this
Agreement.
          “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, business trust, employee benefit
plan, unincorporated organization, association, government agency or political
subdivision thereof or other entity.
          “Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-138747) filed with the Securities and Exchange Commission
with respect to the proposed initial public offering of Common Units by the
Partnership.
          “Subsidiary” means, with respect to any Person, (a) a corporation of
which more than 50% of the voting power of shares entitled (without regard to
the occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
          “Targa” is defined in the introduction to this Agreement.

-4



--------------------------------------------------------------------------------



 



ARTICLE II
Reimbursement Obligations
     2.1      Reimbursement for Allocated General and Administrative Expenses;
Limitations on Reimbursement. (a) Targa hereby agrees to continue to provide the
Partnership Group with certain general and administrative services, such as
legal, accounting, treasury, insurance, risk management, health, safety and
environmental, information technology, human resources, credit, payroll,
internal audit, taxes, engineering and marketing. These general and
administrative services shall be substantially identical in nature and quality
to the services of such type previously provided by Targa in connection with
their management and operation of the North Texas Assets prior to their
acquisition by the Partnership. In the event that the Partnership Group makes
any acquisitions of assets or businesses from Targa or its Affiliates during the
first three years following the Closing Date, Targa will similarly provide
general and administrative services that are substantially identical in nature
and quality to the services of such type previously provided by Targa in
connection with their management and operation of such assets or businesses
prior to their acquisition by the Partnership.
          (b)      Subject to the provisions of Section 2.1(c) below, the
Partnership Group hereby agrees to reimburse Targa for all expenses and
expenditures Targa or its Affiliates incur or payments they make on behalf of
the Partnership Group for these general and administrative services.
          (c)      The amount for which Targa shall be entitled to reimbursement
from the Partnership Group pursuant to Section 2.1(b) for general and
administrative expenses shall not exceed $5.0 million annually for a period of
three (3) years following the Closing Date (the “G&A Expenses Limit”). Following
the first anniversary of this Agreement, the G&A Expenses Limit shall be
increased annually over the next two years by the percentage increase in the
Consumer Price Index — All Urban Consumers, U.S. City Average, Not Seasonally
Adjusted for the applicable year (the “CPI Index"). In making such adjustment,
the G&A Expenses Limit shall be increased on the first anniversary of this
Agreement by the CPI Index for the prior year period based on the most recent
information available from the U.S. Department of Labor and similarly increased
on the second anniversary of this Agreement by the CPI Index for the prior year
period. In the event that the Partnership Group makes any acquisitions of assets
or businesses or the business of the Partnership Group otherwise expands during
the first three years following the Closing Date, then the G&A Expenses Limit
shall be appropriately increased in order to account for adjustments in the
nature and extent of the general and administrative services by Targa to the
Partnership Group, with any such increase in the G&A Expenses Limit subject to
the approval of the Conflicts Committee. From and after the date first set forth
above, the G&A Expenses Limit is increased by the actual amount of general and
administrative expenses allocated by Targa for the services provided to Targa
Texas Field Services LP and Targa Louisiana Field Services LLC (the “SAOU/LOU
Business”), according to the allocation methodology utilized by Targa. After the
third anniversary of the Closing Date, the G&A Expenses Limit will no longer
apply and the General Partner will determine the amount of general and
administrative expenses that will be properly allocated to the Partnership in
accordance with the terms of the Partnership Agreement. The G&A Expenses Limit
shall not apply to reimbursement for direct expenses of the Partnership as
provided in Section 2.2.

-5



--------------------------------------------------------------------------------



 



     2.2      Reimbursement for Direct Expenses. (a) The Partnership Group
hereby agrees to reimburse Targa and its Affiliates for all direct expenses and
expenditures they incur or payments they make on behalf of the Partnership
Group, including, but not limited to, (i) salaries of operational personnel
performing services on the Partnership Group’s behalf, the cost of employee
benefits for such personnel and general and administrative expense associated
with such personnel, (ii) capital expenditures, (iii) maintenance and repair
costs, (iv) taxes and (v) direct expenses, including operating expenses and
certain allocated operating expenses, associated with the ownership and
operation of the North Texas Assets and the SAOU/LOU Business.
          (b)      The Partnership Group hereby agrees to reimburse Targa and
its Affiliates for all expenses and expenditures they incur or payments they
make as a result of the Partnership becoming a publicly traded entity, including
costs associated with annual and quarterly reports, tax return and Schedule K-1
preparation and distribution, independent auditor fees, registrar and transfer
agent fees, legal fees and independent director compensation.
          (c)      The obligation of the Partnership Group to reimburse Targa
and its Subsidiaries pursuant to this Section 2.2 shall not be subject to any
monetary limitation, including the G&A Expenses Limit contained in Section 2.1.
ARTICLE III
Indemnification
     3.1      Environmental Indemnification.
          (a)      Subject to the provisions of Section 3.3, Targa shall
indemnify, defend and hold harmless the Partnership Group and the Partnership
Indemnitees from and against any Covered Environmental Losses suffered or
incurred by the Partnership Group or any Partnership Indemnitee relating to the
North Texas Assets for a period of three (3) years from the Closing Date but
only to the extent such violations, corrections, events or conditions occurred
on or before the Closing Date; provided, however, that such indemnity shall not
apply to any Covered Environmental Losses reserved on the books of the
Partnership Group as of the Closing Date.
          (b)      The Partnership Group shall indemnify, defend and hold
harmless Targa and its Affiliates, other than any Partnership Group Member, from
and against any Covered Environmental Losses suffered or incurred by Targa and
its Affiliates, other than any Partnership Group Member, relating to the North
Texas Assets occurring after the Closing Date except to the extent that the
Partnership Group is indemnified with respect to any of such Covered
Environmental Losses under Section 3.1(a).
          (c)      The aggregate liability of Targa under Section 3.1(a) shall
not exceed $10.0 million.
          (d)      No claims may be made against Targa for indemnification
pursuant to Section 3.1(a) unless the aggregate dollar amount of the Losses
suffered or incurred by the Partnership Group or Partnership Indemnitees exceed
$250,000, after such time Targa shall be liable for the full amount of such
claims, subject to the limitations of Section 3.1(c).

-6



--------------------------------------------------------------------------------



 



          (e)      Notwithstanding anything herein to the contrary, in no event
shall Targa have any indemnification obligations under this Agreement for claims
made as a result of additions to or modifications of Environmental Laws
promulgated after the Closing Date.
     3.2      Additional Indemnification
          (a)      Subject to the provisions of Section 3.3, Targa shall
indemnify, defend and hold harmless the Partnership Group and the Partnership
Indemnitees from and against any Losses suffered or incurred by the Partnership
Group or any Partnership Indemnitee by reason of or arising out of:
               (i)      the failure of the Partnership Group to be the owner of
valid and indefeasible easement rights, leasehold and/or fee ownership interests
in and to the lands on which are located any North Texas Assets, and such
failure renders the Partnership Group liable or unable to use or operate the
North Texas Assets in substantially the same manner that the North Texas Assets
were used and operated by Targa and its Affiliates immediately prior to the
Closing Date as described in the Registration Statement;
               (ii) the failure of the Partnership Group to have on the Closing
Date any consent or governmental permit necessary to allow (i) the transfer of
any of the North Texas Assets to the Partnership Group on the Closing Date or
(ii) any such North Texas Assets to cross the roads, waterways, railroads and
other areas upon which any such North Texas Assets are located as of the Closing
Date, and any such failure specified in such clause (ii) renders the Partnership
Group unable to use or operate the North Texas Assets in substantially the same
manner that the North Texas Assets were owned and operated by Targa and its
Affiliates immediately prior to the Closing Date as described in the
Registration Statement;
               (iii) all federal, state and local income tax liabilities
attributable to the ownership or operation of the North Texas Assets prior to
the Closing Date, including any such income tax liabilities of Targa and its
Affiliates that may result from the consummation of the formation transactions
for the Partnership Group occurring on or prior to the Closing Date; and
               (iv) all pending legal actions as of the Closing Date against one
or more Partnership Group Members involving or otherwise relating to the North
Texas Assets;
provided, however, that, in the case of clauses (i), (ii) and (iv) above, such
indemnification obligations shall survive for three (3) years from the Closing
Date; and that in the case of clause (iii) above, such indemnification
obligations shall survive after the expiration of any applicable statute of
limitations;
provided, further, that in the case of clauses (i), (ii), (iii) and (iv) above,
such indemnification shall not include indemnity for Losses reserved on the
books of the Partnership Group as of the Closing Date;

-7



--------------------------------------------------------------------------------



 



provided, further, no claims may be made against Targa for indemnification
pursuant to Section 3.2 unless the aggregate dollar amount of the Losses
suffered or incurred by the Partnership Group or Partnership Indemnitees exceed
$250,000, after such time Targa shall be liable for the full amount of such
claims.
          (b)      In addition to and not in limitation of the indemnification
provided under this Article III, the Partnership Group shall indemnify, defend,
and hold harmless Targa and its Affiliates, other than any Partnership Group
Member, from and against any Losses suffered or incurred by Targa and its
Affiliates, other than any Partnership Group Member, by reason of or arising out
of events and conditions associated with the operation of the North Texas Assets
that occurs on or after the Closing Date except to the extent that the
Partnership Group is indemnified with respect to any such Losses under
Section 3.2(a).
     3.3 Indemnification Procedures.
          (a)      The Indemnified Party agrees that within a reasonable period
of time after it becomes aware of facts giving rise to a claim for
indemnification pursuant to this Article III, they will provide notice thereof
in writing to the Indemnifying Party specifying the nature of and specific basis
for such claim; provided, however, that the Indemnified Party shall not submit
claims more frequently than once a calendar quarter (or twice in the case of the
last calendar quarter prior to the expiration of the applicable indemnity
coverage under this Agreement).
          (b)      The Indemnifying Party shall have the right to control all
aspects of the defense of (and any counterclaims with respect to) any claims
brought against the Indemnified Party that are covered by the indemnification
set forth in this Article III, including, without limitation, the selection of
counsel, determination of whether to appeal any decision of any court or similar
authority and the settling of any such matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) of the Indemnified Party unless it includes a full release of the
Indemnified Party from such matter or issues, as the case may be.
          (c)      The Indemnified Party agrees to cooperate fully with the
Indemnifying Party with respect to all aspects of the defense of any claims
covered by the indemnification set forth in this Article III, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the names of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records and other information furnished by the Indemnified Party pursuant
to this Section 3.3. In no event shall the obligation of the Indemnified Party
to cooperate with the Indemnifying Party as set forth in the immediately
preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article III; provided,
however, that the Indemnified Party may, at its own option,

-8



--------------------------------------------------------------------------------



 



cost and expense, hire and pay for counsel in connection with any such defense.
The Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party reasonably informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.
          (d)      In determining the amount of any loss, cost, damage or
expense for which the Indemnified Party is entitled to indemnification under
this Agreement, the gross amount of the indemnification will be reduced by
(i) any insurance proceeds realized by the Indemnified Party, and such
correlative insurance benefit shall be net of any incremental insurance premium
that becomes due and payable by the Indemnified Party as a result of such claim
and (ii) all amounts recovered by the Indemnified Party under contractual
indemnities from third Persons.
ARTICLE IV
Miscellaneous
          4.1      Choice of Law; Submission to Jurisdiction. This Agreement
shall be subject to and governed by the laws of the State of Texas, excluding
any conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.
          4.2      Notice. All notices or requests or consents provided for by,
or permitted to be given pursuant to, this Agreement must be in writing and must
be given by depositing same in the United States mail, addressed to the Person
to be notified, postpaid, and registered or certified with return receipt
requested or by delivering such notice in person or by telecopier or telegram to
such Party. Notice given by personal delivery or mail shall be effective upon
actual receipt. Notice given by telegram or telecopier shall be effective upon
actual receipt if received during the recipient’s normal business hours or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 4.2.
if to Targa:
Targa Resources, Inc.
1000 Louisiana, Suite 4300
Houston, Texas 77002
Attention: General Counsel
if to the Partnership Entities:
Targa Resources Partners LP
1000 Louisiana, Suite 4300
Houston, Texas 77002
Attention: General Counsel

-9



--------------------------------------------------------------------------------



 



          4.3 Entire Agreement. This Agreement constitutes the entire agreement
of the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
          4.4 Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder.
          4.5 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto; provided, however, that the Partnership may not, without the prior
approval of the Conflicts Committee, agree to any amendment or modification of
this Agreement that, in the reasonable discretion of the General Partner, will
adversely affect the holders of Common Units. Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.
          4.6 Assignment. No Party shall have the right to assign any of its
rights or obligations under this Agreement without the consent of the other
Parties hereto.
          4.7 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
          4.8 Severability. If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.
          4.9 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
          4.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.
          4.11 Successors. This Agreement shall bind and inure to the benefit of
the Parties and to their respective successors and assigns.
[SIGNATURE PAGES FOLLOW]

-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the date first set forth above.

         
 
  TARGA RESOURCES, INC.    
 
       
 
       
 
  By:   /s/ Rene R. Joyce    
 
       
 
  Rene R. Joyce
Chief Executive Officer    
 
       
 
  TARGA RESOURCES LLC    
 
       
 
  By:   /s/ Rene R. Joyce    
 
       
 
  Rene R. Joyce
Chief Executive Officer    
 
       
 
  TARGA RESOURCES GP LLC    
 
       
 
  By:   /s/ Rene R. Joyce    
 
       
 
  Rene R. Joyce
Chief Executive Officer    
 
       
 
  TARGA RESOURCES PARTNERS LP    
 
       
 
  By: Targa Resources GP LLC    
 
       
 
  By:   /s/ Rene R. Joyce    
 
       
 
  Rene R. Joyce
Chief Executive Officer    

[Signature Page to the Amended and Restated Omnibus Agreement]

